UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALAN B. FABIAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00355-CCB-1; 1:09-cv-02810-CCB)


Submitted:   November 30, 2012              Decided:   December 11, 2012


Before KING, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan B. Fabian, Appellant Pro Se.      Jonathan Biran, Assistant
United States Attorney, Tonya Nicole Kelly, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alan B. Fabian seeks to appeal the district court’s

order     denying        his     Fed.     R.        Civ.     P.     60(b)        motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                The order is

not    appealable       unless    a     circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,    a     prisoner         satisfies       this    standard      by

demonstrating         that     reasonable          jurists     would       find       that     the

district       court’s      assessment     of       the    constitutional            claims    is

debatable      or     wrong.      Slack     v.      McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Fabian has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral      argument       because       the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3